Order entered June 30, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01247-CV

                  IN THE INTEREST OF R.M.R., III, A MINOR CHILD

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-00287-2015

                                          ORDER
       We GRANT appellant’s June 26, 2015 unopposed motion for extension of time to file

reply brief and ORDER the brief be filed no later than August 3, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE